PER CURIAM.
Appellant was sentenced as a habitual felony offender, pursuant to Section 775.-084, Florida Statutes (1987). However, the factual recitations justifying the enhanced sentence, specifically, that defendant was convicted of separate felonies on August 16, 1984, and December 14, 1983, are not supported by the record. The defendant *505pleaded nolo contendere and was convicted of lesser misdemeanor offenses. Therefore, we reverse and remand.
We observe, however, that appellant was convicted of a felony on December 2, 1982 —a period of time within five years of the commission of the instant offense. Whether the trial judge would still reach the same conclusion that defendant should be declared a habitual felony offender is impossible to determine from the record.
Accordingly, the sentence is REVERSED and the cause REMANDED for resentenc-ing.
ERVIN, SHIVERS and JOANOS, JJ., concur.